Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION    
Preliminary Amendment objections
2.	Preliminary Amendments filed 08/05/2020 to the drawings should be accompanied by a written statement indicating specific support for the change.  If the support is implicit, an explanation is beneficial.  In addition, on the new sheet should be clearly stated the Drawing Amendment.
Abstract Objection
3.	The abstract filed on 7/10/2020 is improper.  Applicant is reminded of the proper content of an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, e.g. "The subject invention”, “This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc. The purpose of the abstract is to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure. See MPEP § 608.01(b) and 37 C.F.R. 1.72.  
                                          Claim objection
4.	Claims 1 and 9 are objected to for the following reasons:
In claim 1, the term “optionally” is not a positive term.
In claim 9, the term “can be” is not a positive term.  It “can be” or “cannot be”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.   The recitation in claim 1, “a microbiome classification” in line 12 lacks antecedent basis. It is not clear whether “a microbiome” refers to “a microbiome” in line 9? 
b.   Further, “each sample” in lines 10-12 that refers to the samples taken from a plurality of geographic sites in line 4?    
c.   Also, “the samples” in lines 13-14 and 17 lacks antecedent basis. It is unclear whether the samples refer to “each sample” or the samples in line 3 and 6?
d.   Similarly, “the samples” in claims 2 and 7 lacks antecedent basis as in claim 1. 
e.   The recitation in claim 3, “functional DNA sequence data and/or taxonomic DNA sequence data and/or taxonomic DNA sequence data” lack antecedent basis. It is unclear this refers to claim 1, lines 4-6 and 3 and 11? 
f.   The recitation in claim 4, “the impact” lacks antecedent basis.
g.   The recitation in claims 5-6, “wherein the environmental training data and/or site-specific environment data” lacks antecedent basis. It is unclear whether the underlined limitation refers to claim 1 line 20?
h.   The recitation in claims 7-8, “wherein the microbial test training data and/or site- specific microbial test data…. and/or function-indicating gene marker” lack antecedent basis. It is unclear whether the underlined limitations refer to claim 1, lines 5-6 and 11?
i.   The recitation in claim 9, “Recommendation Engine reflects a change in the environment at the specific geographic site” is indefinite. It is unclear what it means reflects a change of what in the environment? Further, “the change… that change” lacks antecedent basis and is indefinite. It is unclear what it means “the change or that change” for?
	Dependent claims are also rejected for the same reason as respective parent claims. 
 	Due to number of 35 USC 112(b) rejection the claims have been treated on their merit as the best understood by the Examiner.

	AIA  Statement - 35 USC § 102 & 103  
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
Claim Rejections - 35 USC § 103
8. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


9.	Claims 1-9 are rejected under AIA  35 U.S.C. 103 as being obvious over Becares et al. hereinafter Becares (US 2018/0363031) in view of Tran et al, hereinafter Tran (US 2020/0359550).
As per Claim 1, Becares teaches a method for promoting agricultural productivity at a geographic site using a computer system, the method comprising: 
obtaining a Training Data Set comprising DNA sequencing data derived from soil, plant, water and/or air samples taken from a plurality of geographic sites ( pars 0086, 0177, 0014 ), wherein said DNA sequencing data provides relative frequencies of taxonomic-indicating and/or function-indicating microbial gene markers in the samples (pars 0023, 0510-0512 ); 
inputting the Training Data Set into an Algorithm Development (AD) module (pars 0168, 0177-0179, 0182 ), wherein the AD module comprises an Unsupervised Machine Learning Classifier (UMLC) ( the supervised learning to classify unlabeled data considered “UMLC”, pars 0178 ); 
using the UMLC, developing a microbiome classifier model that assigns a microbiome classification to each sample based upon similarities between the relative frequencies of taxonomic-indicating and/or function-indicating microbial gene markers in each sample ( pars 0182-0184 ); 
using the UMLC, assigning a microbiome classification to each sample ( pars 0002, 0014, 0223 ) ;
inputting environmental training data from the samples and microbial test training data from the samples into the AD module ( pars 0177-0179 ); 
using a Supervised Machine Learning Classifier (SMLC), developing a predictive classifier model based on relationships between the assigned microbiome classifications ( pars 0177, 0180, 0184 ), the environmental training data and the microbial test training data from the samples (pars 0028, 0037, 0101, 0109, 0147); and
inputting site-specific prediction data from a specific geographic site into the SMLC and using the SMLC to predict a soil, plant, water and/or air microbiome classification for the specific geographic site (pars 0014, 0030, 0103, 0168, 0179, 0193), wherein the site-specific prediction data is site-specific environmental data (par 0193 ) and site-specific microbial test data from the specific geographic site (par 0075 );  
Becares does not explicitly teach using a Recommendation Engine, correlating the predicted microbiome classification for the specific geographic site, and optionally, additional site-specific environmental data, with an optimal agronomic program for the specific geographic site, wherein the optimal agronomic program comprises a list and/or schedule of agricultural activities to conduct, and/or a customized formulation for a soil and/or crop treatment J:\LOC\228X\Applicalion\App-asfiled.doccmcomposition to apply, at the specific geographic site, in order to promote agricultural activity at the site.  
Tran teaches using a Recommendation Engine, correlating the predicted microbiome classification for the specific geographic site, and optionally, additional site-specific environmental data, with an optimal agronomic program for the specific geographic site ( pars 0005, 0010-0011, 0041-0042 ), wherein the optimal agronomic program comprises a list and/or schedule of agricultural activities to conduct (pars 0025, 0164 ), and/or a customized formulation for a soil and/or crop treatment J:\LOC\228X\Applicalion\App-asfiled.doccmcomposition to apply, at the specific geographic site, in order to promote agricultural activity at the site (pars 0191, 0193, 0197, 0244-0245 ).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Becares to recommend predicted classification for a geographic area as taught by Tran that would provide a system provides recommend applications of fertilizer based on soil data followed by microbial amendment treatment until the product reaches a max size where more chemicals and microbes no longer increase yield (Tran, pars 0244-0245).
 	As per Claim 2, Becares in view of Tran teaches the method of claim 1, Becares further teaches the samples are soil samples (pars 0023, 0043).  
As per Claim 3, Becares in view of Tran teaches the method of claim 1, Becares further teaches the DNA sequencing data comprises functional DNA sequencing data and/or taxonomic DNA sequencing data (pars 0019, 0060). 
As per Claim 4, Becares in view of Trans teaches the method of claim 1, Becares does not teach comprising implementing the recommended agronomic program at the specific geographic site, recording results of said implementation and submitting the results into the Recommendation Engine to validate the impact of the agronomic program on promoting agricultural activity and to improve the recommendation capabilities of the computer system. Tran teaches implementing the recommended agronomic program at the specific geographic site (par 0193), recording results of said implementation ( pars 0289, 0310 ) and submitting the results into the Recommendation Engine to validate the impact of the agronomic program on promoting agricultural activity and to improve the recommendation capabilities of the computer system ( par 0370 ). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Becares to recommend predicted classification for a geographic area as taught by Tran that would provide a system provides recommend applications for microbial amendment treatment until the product reaches a max size where more chemicals and microbes no longer increase yield (Tran, pars 0244-0245).
As per Claim 5, Becares in view of Tran teaches the method of claim 1, Becares further teaches the environmental training data and/or site-specific environmental data comprise one or more of location, weather and/or climate data, soil type, soil composition, soil characteristics, crop data, agricultural supplementation and/or irrigation practices, crop imagery and/or diagnostic data, historical non-agricultural land activity, pests, invasive and non-invasive flora and fauna, and natural and man-made landmarks (par 0192).  
As per Claim 6, Becares in view of Tran teaches the method of claim 5, Becares further teaches the environmental training data and/or site-specific environmental data are soil type, soil characteristics, and crop data. (pars 0068, 0191)  
As per Claim 7, Becares in view of Tran teaches the method of claim 1, Becares further teaches the microbial test training data and/or site-specific microbial test data provide quantitative reports of taxonomic-indicating and/or function- indicating gene markers, and/or quantitative microbe counts in the samples (pars 0074, 0203, 0447, 0450-0451, Table 6).  
As per Claim 8, Becares in view of Tran teaches the method of claim 7, Becares further teaches the microbial test training data and/or site-specific microbial test data are obtained using field assays and/or lab-based assays of samples (pars 0203, 0133).
As per Claim 9, Becares in view of Tran teaches the method of claim 1, Becares does not explicitly teach the optional additional site-specific environmental data used by the Recommendation Engine reflects a change in the environment at the specific geographic site, and wherein the recommended agronomic program can be altered to respond to the change and promote agricultural activity in light of that change. Tran teaches the optional additional site-specific environmental data used by the Recommendation Engine reflects a change in the environment at the specific geographic site, and wherein the recommended agronomic program can be altered to respond to the change and promote agricultural activity in light of that change (pars 0096, 0107, 0193, 0266). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Becares to recommend reflects a change in the environment as taught by Tran that would provide a recommendation reflects a change in whether which can adjust characteristics of the
plurality of 3D models based on the received weather information (Tran, par 0107).
Conclusion
10.	The following pertinent prior arts/ prior art of record, such as: US 2020/0381081 of Zajdband et al (Microbial Quantitation); US 2020/0354711 of Murray et al (Method for high-throughput genomic DNA extraction); US 2019/0112528 of Huang et al (Soil Enhancement Materials and methods); and US 2017/0159108 of Budding et al (Microbial Population analysis).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865 
                                          

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863